Citation Nr: 0028108	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-39 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
Crohn's disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to April 
1981 and had subsequent periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied a disability rating in 
excess of 30 percent for Crohn's disease.

During the course of this appeal the RO considered the 
veteran's claims of entitlement to service connection for 
several disorders secondary to his service-connected Crohn's 
disease.  Prior to certification of this appeal to the Board, 
the RO granted secondary service connection for bowel 
incontinence, Cushing's syndrome and nephrolithiasis, and 
denied secondary service connection for peritoneal adhesions.  
These disorders and their attendant symptomatologies are not 
at issue in this appeal.

In a May 1996 written statement and a September 1999 oral 
statement to a VA examiner, the veteran also claimed to have 
incurred a mood disorder secondary to his Crohn's disease 
medication.  He provided evidence including copies of 
employment records, medical treatises and articles to support 
his claim.  Because the RO has not addressed this claim the 
Board refers the matter back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected Crohn's disease is 
manifested by no more than moderately severe symptomatology 
consisting of frequent bowel movements and diarrhea, but not 
by malnutrition, anemia or serious complications such as a 
liver abscess.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
Crohn's disease have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, 
Diagnostic Code 7323 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected Crohn's disease because the disorder is 
more disabling than contemplated by the current 30 percent 
disability rating.

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for Crohn's disease by a 
July 1992 rating decision which also assigned a 10 percent 
disability rating.  In October 1992 the RO increased the 
rating to 30 pursuant to DC 7323.  

Crohn's disease is not specifically listed in the rating 
schedule.  Therefore, this disability must be evaluated by 
analogy.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  When a 
disability is not listed in the diagnostic code the VA may 
assign a rating pursuant to a code provision pertaining to a 
related disorder for which affected functions, anatomical 
localization and symptomatology are similar.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Evaluation of the 
veteran's Crohn's disease under 38 U.S.C.A. § 4.114, DC 7323 
(1999), pertaining to ulcerative colitis is appropriate 
because symptomatology for the two disorders is similar and 
affects the same functions and anatomical areas.

Under 38 C.F.R. § 4.114, DC 7323, ulcerative colitis is rated 
as follows:  a 100 percent disability rating is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia 
and general debility, or with a serious complication such as 
liver abscess; a 60 percent disability rating is warranted 
for severe symptoms including numerous attacks annually and 
malnutrition with only fair health during remissions; a 30 
percent disability rating is warranted for moderately severe 
symptoms with frequent exacerbations, and; a 10 percent 
disability rating is warranted for moderate symptoms with 
infrequent exacerbations.

A substantial and extensive body of medical evidence is 
associated with the claims file including service medical 
records pertaining to the veteran's active and reserve 
duties, private and VA examination, treatment and 
hospitalization records from November 1987 to September 1999.  
None of this evidence documents malnutrition, anemia or 
serious complications such as a liver abscess sufficient to 
warrant a rating in excess of 30 percent for Crohn's disease 
under this DC.  Private hospital records disclose that the 
veteran first was diagnosed with Crohn's disease after 
exploratory surgery in November 1987.  The veteran reported 
abdominal pain and a poor appetite but private treating 
physicians noted a good general physical condition and 
nutritional state and no evidence of abscess formation.  
Private hospital records note a flare-up of the veteran's 
Crohn's disease in May 1988 and, in October 1988, "a 
continuing course of acute exacerbations and remission of 
Crohn's disease" with abdominal pain and stable weight.  
There is no mention of anemia or other serious complications.  
A May 1990 private computed tomography (CT) examination 
revealed no pelvic mass or abscess after the veteran 
requested treatment for severe nausea, vomiting, fever and 
acute abdominal pain, thought by the treating physician to 
have been a Crohn's exacerbation.  The private treating 
physician also identified similar symptoms, plus diarrhea, in 
September 1990 as an acute Crohn's episode.  Physical 
examination at that time identified no abdominal masses.

Additional medical evidence also documents the veteran's 
continued Crohn's exacerbations without malnutrition, anemia, 
abscesses or masses.  For example, upon examination in March 
1991 the veteran reported that, notwithstanding his Crohn's 
medication, he continued to experience abdominal pain and 
chronic diarrhea.  Examination disclosed that the veteran was 
5-feet 10-inches tall and weighed 205 pounds and that he was 
well nourished and without abdominal masses.  Reports of May 
1992 and September 1994 VA examinations noted similar 
subjective complaints and findings.  Crohn's was in remission 
at the time of the May 1992 examination.  The veteran sought 
private hospital treatment in January and June 1995 for what 
was diagnosed as apparent acute Crohn's exacerbations.  A 
private physician who had treated the veteran since his 
initial Crohn's diagnosis stated in June 1995 and April 1996 
that the veteran's Crohn's seemed resistant to all medical 
therapy.  In October 1995 the same physician described the 
veteran's Crohn's as "extremely aggressive" and 
debilitating, requiring "numerous visits to the office over 
the last several months."  The veteran had a Crohn's 
exacerbation at the time of a November 1995 VA examination.  
His weight was 212 pounds.  In June 1995 he was again 
hospitalized for what his physician described as a possible 
acute exacerbation.

More recent examination reports present a much less dire 
picture of the veteran's Crohn's disability.  For example, 
private treatment records from April to September 1996 
disclose treatment with less than half the dosage of Crohn's 
medication than the year before, without fever, nausea or 
vomiting.  In January 1998 the veteran told a VA examiner 
that he had not been hospitalized for a Crohn's exacerbation 
since 1996 and that his current Crohn's medication was as 
little as a quarter of that which was prescribed in 1995.  
The examination report includes no mention of current or 
recent Crohn's exacerbations.  He weighed 235 pounds.  In 
September 1999 the veteran told a VA examiner that he had not 
been hospitalized for Crohn's since the last VA examination 
and that his medication dosage remained low.  He also 
reported from five to 12 bowel movements per day with 
occasional bloating and gas but without anemia, weight loss 
or gain, loss of appetite or significant abdominal pain.  
Findings included absence of both acute distress and signs of 
anemia, and a nontender abdomen with no masses or 
organomegaly.  A contemporaneous CT scan disclosed no 
evidence of obstruction.

The veteran testified at his November 1996 hearing that he 
was entitled to a rating in excess of 30 percent for Crohn's 
disease, in part, because the disorder diminished his chances 
of getting life insurance and limited his employment and 
promotion opportunities.  The veteran also reviewed medical 
literature which he believed to indicate that Crohn's disease 
was not sufficiently analogous to ulcerative colitis to 
support analogous rating.  Specifically, the veteran stated 
that he may have been malnourished despite his lack of weight 
loss and that malnutrition may have been masked by other 
disease and treatment factors.  The veteran also submitted 
material published in medical journals and treatises to 
support his claim that his Crohn's disorder was more severe 
than contemplated by the current 30 percent rating.  He 
testified that he weighed 203 pounds at the time of the 
hearing.

Review of the totality of the evidence discloses that 
manifestations of the veteran's Crohn's disease prior to 1996 
included general debility including abdominal pain, chronic 
diarrhea and numerous attacks annually with only fair health 
during remission.  Nevertheless, lack of medical evidence of 
anemia and malnutrition precluded a rating in excess of 30 
percent under DC 7323.  Moreover, it is readily apparent from 
treatment records and examination reports that beginning in 
mid-1996 the veteran's Crohn's symptomatology was 
substantially ameliorated.  While there is continued evidence 
of diarrhea and frequent bowel movements, there is no 
evidence of an acute exacerbation since 1996.  Neither is 
there evidence of current anemia or malnutrition.  While the 
Board acknowledges evidence of other serious disorders 
secondary to Crohn's, these disorders are or may be 
separately service connected and rated and discussion of 
their symptomatology is not appropriate here.

The Board further finds that the veteran's reliance upon 
medical treatises is misplaced because this evidence is too 
general and inconclusive to provide more than a speculative 
assessment of the severity of the veteran's Crohn's 
symptomatology.  Because none of this evidence opines 
specifically as to the severity of the veteran's current 
Crohn's manifestations, it is insufficient to support the 
veteran's claim for an increased rating.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  In addition, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of symptomatology including anemia and malnutrition 
required for a rating in excess of 30 percent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).

The Board also has reviewed the record to determine whether a 
higher evaluation is available under another DC.  However, 
lack of evidence of weight loss precludes a rating in excess 
of 30 percent under DC 7328, pertaining to resection of the 
small intestine, and there are no other potentially 
applicable DCs.  Moreover, the Board finds that the evidence 
demonstrates that the DC under which the veteran is currently 
rated reflects the predominant disability picture for the 
veteran's Crohn's disease.  See 38 C.F.R. § 4.114.

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  The record unquestionably demonstrates that 
the veteran's Crohn's disease once required repeated 
treatment and hospitalization causing frequent absences from 
work.  However, the Board also finds that the record since 
1996 does not show that the current disability is so 
exceptional or unusual, with marked interference with 
employment or repeated hospitalization beyond that 
contemplated by rating criteria, as to render application of 
schedular standards impractical.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals


 

